227 Ga. 219 (1971)
180 S.E.2d 94
JOHNSON
v.
THE STATE.
26251.
Supreme Court of Georgia.
Submitted January 11, 1971.
Decided January 21, 1971.
Elliot Holden, for appellant.
Joe M. Ray, District Attorney, for appellee.
*220 Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, William R. Childers, Jr., Assistant Attorneys General, amicus curiae.
GRICE, Justice.
This appeal is from a judgment of conviction and sentence for child molestation, in which constitutional questions are sought to be raised. The notice of appeal was filed 61 days after the entry of such judgment. The purported motion for new trial was not filed within 30 days as required by the Appellate Practice Act (Ga. L. 1965, pp. 18, 30; Code Ann. § 70-301), was thus void and of no effect, and therefore did not toll the time for filing the notice of appeal under the Appellate Practice Act (Ga. L. 1965, pp. 18, 21; Code Ann. § 6-803). Therefore, the motion to dismiss must be granted.
Appeal dismissed. All the Justices concur.